Case 17-10625-mdc       Doc 371      Filed 03/19/21 Entered 03/23/21 10:19:32              Desc Main
                                    Document      Page 1 of 3



 Gary R Grimm                                                          ‘



 837 Swede St.
                                                   _                              ,,


                                                                                315:?
                                                                                       ,

                                                                                           E   JQ   M"
 Norristown, PA 1940}
 610—275—5855
 Gagrgrimmthotmail.com

                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA


 IN RE                                      *     Chapter   13


 GARY RICHARD GREMM                         *     Bankruptcy N0. 17—10625—MDC

 DEBTOR                                     *

       DEBTOR’S RESPONSE TO CHAPTER 13 STANDING TRUSTEES MOTION FOR DISMISSAL



 1.   Debtor denies that they have not made payments to the trustee.

 2. Upon the withdrawal of the claim of the mortgage company there remained less than

 $12,000 of claims attributed to 337 East Marshall St, Norristown, PA 19401.

 3. Debtor must depend on the income      of Marshall Street to support the payments to the

 trustee.

 4. At the previous hearing the court accepted the payment of the balance of the claims

 through the year 2021.

 5. Debtor has made 2     $1000 payments to the trustee.

 6. Debtor would have made a third payment except for the garnishment by the chapter 7

 trustee of the Grimm Brothers Realty Company of the account that help the payments of

 the tenants for Marshall Street.

 7. Chapter 7 trustee refused to return the monies to the debtor.

 8. Debtor plans on making continued payments to the trustee through the balance of the

 year 2021.
Case 17-10625-mdc     Doc 371    Filed 03/19/21 Entered 03/23/21 10:19:32   Desc Main
                                Document      Page 2 of 3



       WHEREFOR; the debtor respectfully request that this Court denies the motion

       of the Chapter 13 trustee for dismissal of their bankruptcy case.




                                                       Gary   Gﬂm
Case 17-10625-mdc       Doc 371    Filed 03/19/21 Entered 03/23/21 10:19:32                 Desc Main
                                  Document      Page 3 of 3
 Gary R Grimm
 837 Swede St.
 Norristown, PA 1940}
 610-275-5855
 Gagrgrimm§§2hotmaiLcom

                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                      :                 CHAPTER   13


 Gary GRIMM
                                                               Case No. 17—10625   (MDC)
                             Debtor

                               CERTIFICATE OF SERVICE

 I hereby certify that a true and correct copy of DEBTOR’S RESPONSE TO CHAPTER         13


     STANDING TRUSTEES MOTION FOR DISMISSAL was served upon the following:

                                   William C.Miller Trustee
                                         Septa Building
                                       1234 Market Street
                                            Suite 1813
                                      Philadelphia, Pa 19107




                             Manner of Service:
                             x Mail
                             [3: Other :




   Ail/WW
 Gary Grimm
                        ﬁlm/m
